Kane, J.
Appeal from a judgment of the County Court of Tioga County (Mathews, J.), rendered February 3, 1988, convicting defendant upon his plea of guilty of the crime of grand larceny in the fourth degree.
Defendant allegedly continued to receive welfare payments when in fact he was gainfully employed. After being indicted, he pleaded guilty to the crime of grand larceny in the fourth degree and was sentenced as a second felony offender to an indeterminate prison term of lVi to 3 years.
*821On appeal, defendant claims that he received ineffective assistance of counsel. However, his allegations concern matters outside the record and therefore may not be considered by this court on the appeal from the judgment of conviction (see, People v Garner, 99 AD2d 596; People v Roberts, 89 AD2d 912). Additionally, on the basis of the record before us, defendant was adequately represented by counsel.
Next, defendant claims that he pleaded guilty because counsel informed him that the felony charges would be reduced to a misdemeanor charge and he would not have to serve time in a State prison. Again, however, his assertions concern factual matters not a part of the record and, therefore, are not properly before us (see, supra). In any event, at the time of his plea, County Court advised defendant that he was pleading guilty to a felony charge and that if he was determined to be a second felony offender, he would be sentenced to a prison term of 1 Vi to 3 years.
Finally, we have reviewed defendant’s claim that his sentence was harsh and excessive and find it lacking in merit. We also note that the sentence was the minimum sentence authorized.
Judgment affirmed. Mahoney, P. J., Kane, Weiss, Levine and Harvey, JJ., concur.